Case: 4:16-cv-01320-NAB Doc. #: 93 Filed: 03/01/21 Page: 1 of 4 PageID #: 1845




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  ASH-HAR QURAISHI, ET AL.,             )
                                        )
        Plaintiffs,                     )
                                        )
  v.                                    )                Case No. 4:16-CV-1320 NAB
                                        )
  ST. CHARLES COUNTY, MISSOURI, et al., )
                                        )
        Defendants.                     )

                                  Joint Proposed Schedule re Trial

            Pursuant to this Court’s February 1, 2021 Order (Doc. 91), the parties submit their

  joint proposed schedule relating to trial.

            This action is set for a JURY trial on              , at 9:00 a.m. This is an eight day

  docket.

            In this case, unless otherwise ordered by the Court, the attorneys shall, not less

  than twenty (20) days prior to the date set for trial:

            1.     Stipulation:

            Meet and jointly prepare and file with the Clerk a JOINT Stipulation of all uncontested

  facts, which may be read into evidence subject to any objections of any party set forth in said

  stipulation.

            2.     Witnesses:

            (a)    Deliver to opposing counsel, and to the Clerk, a list of all proposed witnesses,

  identifying those witnesses who will be called to testify and those who may be called.

            (b)    Except for good cause shown, no party will be permitted to call any witnesses

  not listed in compliance with this Order.




  33834455v.1
Case: 4:16-cv-01320-NAB Doc. #: 93 Filed: 03/01/21 Page: 2 of 4 PageID #: 1846




          3.     Exhibits:

          (a)    Mark for identification all exhibits to be offered in evidence at the trial

  (Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf

  Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to

  opposing counsel and to the Clerk a list of such exhibits, identifying those that will be

  introduced into evidence and those that may be introduced. The list shall clearly indicate for

  each business record whether the proponent seeks to authenticate the business record by

  affidavit or declaration pursuant to Fed.R.Evid. 902(11) or 902(12).

          (b)    Submit said exhibits or true copies thereof, and copies of all affidavits or

  declarations pursuant to Fed.R.Evid. 902(11)or 902(12), to opposing counsel for examination.

  Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or

  preliminary identification, and shall file written objections to all other exhibits.

          (c)    Except for good cause shown, no party will be permitted to offer any exhibits

  not identified or not submitted by said party for examination by opposing counsel in

  compliance with this Order. Any objections not made in writing at least ten (10) days prior to

  trial may be considered waived.

          4.     Depositions, Interrogatory Answers, and Request for Admissions:

          (a)    Deliver to opposing counsel and to the Clerk a list of all interrogatory answers

  or parts thereof and depositions or parts thereof (identified by page and line numbers), and

  answers to requests for admissions proposed to be offered in evidence. At least ten (10) days

  before trial, opposing counsel shall state in writing any objections to such testimony and shall

  identify any additional portions of such depositions not listed by the offering party which

  opposing counsel proposes to offer.


                                                  2
  33834455v.1
Case: 4:16-cv-01320-NAB Doc. #: 93 Filed: 03/01/21 Page: 3 of 4 PageID #: 1847




          (b)    Except for good cause shown, no party will be permitted to offer any

  interrogatory answer, or deposition or part thereof, or answer to a request for admissions not

  listed in compliance with this Order. Any objections not made as above required may be

  considered waived.

          5.     Jury Instructions

          File their written request for instructions and forms of verdicts reserving the right to

  submit requests for additional or modified instructions at least ten (10) days before trial in

  light of opposing party’s requests for instructions. (The instructions shall consist of two sets

  of full and complete trial instructions. One set shall include at least one (1) pertinent citation

  for each requested instruction; the other set shall not include any citation or indicate which

  party has submitted it). At trial, counsel should have jury instructions available on a CD or

  flash drive in a word-processing format to assist the Court in making necessary changes.

          6.     Findings of Fact, Conclusions of Law and Trial Brief:

          Submit to the Court and to opposing counsel full, complete, and specific findings of

  fact and conclusions of law, together with a trial brief, citing authorities, in support of said

  party’s legal theories and discussing any anticipated substantive or procedural problems.

          7.     Motions in Limine:

          File all motions in limine to exclude evidence, and submit a courtesy copy directly to

  the Court’s chambers, at least ten (10) days before trial.

                1 2021
  Dated: March __,


  By: /s/Bernard J. Rhodes                       By: /s/ Rory P. O’Sullivan
      Bernard J. Rhodes (MO #29844)                 Rory P. O’Sullivan (MO #62388)
      Lathrop GPM LLP                               Beverly E. Temple (MO #36095)
      2345 Grand Blvd., Ste. 2200                   Office of the St. Charles County Counselor
      Kansas City, MO 64108                         100 N. 3rd St., Ste. 216
      Tele: 816-292-2000                            St. Charles, MO 63301
                                                  3
  33834455v.1
Case: 4:16-cv-01320-NAB Doc. #: 93 Filed: 03/01/21 Page: 4 of 4 PageID #: 1848




       Email: bernard.rhodes@lathropgpm.com       Tele: 636-949-7540
                                                  Email: rosullivan@sccmo.org
       Attorney for Plaintiff                            btemple@sccmo.org

                                                  Attorneys for Defendant St. Charles
                                                  County, Missouri and Officer Michael
                                                  Anderson




                                              4
  33834455v.1
